OFFICE   OF THE A-ITORNEY    GENERAL   OF TEXAS
                                     AUSTIN




Rononblo  f@JSb Jamem
Stab Traasurrr
Austin, Taxa




                                                         rrh 17, 1943,and
                                                         sbsrrr   hare been
                                                          quote   Sroa rour
lottrr     a8 iollowot
                                                         r Srom Burg.8,
         Bu.rge8, Soott,      H                            oi El Paso,    Toxar.
                                                  rolioring  prfmrt psj-
                                                 Coantr Clark or El Pare,
                                                 nob 1x1 the lnalosed lrtter8
                                                   XLPPASO?ED.
                                                   SAI. t LOAN




         Total
                     I. . .
HonoraLlr Jrrso     famoa,     page 2



           Vo will appraolato an early r*plr                      to quertlon
      arked in the leolorod lottor..
             Mr. Rarborrlfr      letter     road8 aa follarrr
             gTour lotton oi Xarrh             b, 1943, lddrersd to thr
      Xortgago     fnrortrmt     Oompaay       of Xl PaJo, Twa8 and the
      Xl PaJo Fedora1 Sating8 & LOan A88oolatloa      haro boon
      rerrrred to u8 for lttoetlon.    Both of th.8. lnrtltu-
      tlosr have pai& the Stato Xoto Btup Tu unaer protut
      over a pbrio4 bo(lnnlng   ie Ootobor ot 1941 up ua $1 tho
      proront drto.   Wo l88uao your lottor 18 writton‘    la riew
      or the reoont doolrlon of tho Oonnueity Pub110 Senior
      CompaaT f8. f-8,     166 8. 1. (id) 395. Ho ruitr hare to
      bate booa filed  lgalnrt tho Btato Treasurer under the
      prwlrlonr Of Arut. 70574, but it all olalm loald bo
      join04 in one rult, ~0 would prooerd   with the riling
      or the 8ame* We would llko to hate JOU adtire w whether
      or not the Attoreoy Oonwal eonrtruu the rtatutr lart
      .aentloned    to Iuan    90 da78 Sror             the  papent        oi   the   lart
      tax eador protert or        whether          heto moan
                                                          oon8truer   it
      that the 8tit mu8t bo iilod on laoh tax wIthin 90 da78
      aster the t    it  we8 paid.   We would like to koar rror
      rou furthv v I thi8 rogti    at vour larlle8t ooatenlenoe,m
            WOl88tmethat Mr. Rarbor~*r      aentloa Of SUbdivi8Ion
(d) br Artlele   7057 -8 8 tfpaga    hleal error ana rhall dl8oua8
hi8   quertioa wltk rupoot qb Bubd f rlrloa  (b) a? raid Artlole.

             Seotloa 2 ot hrtlole         7057) prwldoa               in part!
            Wpoa tho paysoet or rooh taxer or foeI, lo o o a p a nled
      bJ 8UOh writton protert, the tax-pyor   rhall   hate ninety
      (90) day8 from raid date within uhloh Zo fllo ault    for
      tho rooorrry  thereof la any court or oorpetent    jurlrdio-
      tloa la TraTi8 OountT, Texa8, and aono othor. . .*
             Thur    in uaamblguou        1      uauge the under11 od portioe
0r thlr quotatioe provide8    that            38 t8 ill.4  un4er * t-18 Art1010
lrust bo 008menoed rithln  aleotq             clay8rrom the date of papent
or tho tar.
Honorable         Je88e        furs,          paae 3


           In Sootloa   2a 0r thlr Art1010 prorlrloe   lr ude
whereby a tarpyor     my rile rult on th rirrt     0r a rorle8
or pwentr,    prwlded    ruoh rult is oommoeooa rithle   elaety
d48 tr0r the ant0 or ruoh payment, and uy thoroatter            add
8Ub8Oquemt pwenta      to tho original    rult by ray 0r amoadlont,
prorIde    ruoh ueabent8 lro made within         elnoty 4~8  fro8
the date ot paymet     of tho added tax.       To hold that a tu-
paror w     pay a rorlor of tuo8 under protest and may tile
rult at any time not lxoeodln6 ninety 6~8 tr0m the date 0r
the last   payment would be lugelr      to 8ake uneooorrary    and
ruporrluou8    the mdo 0r handling     a ruler    of tax payment8
provided la Seotlon 2a.
                        In Seotloa
                  Yoreover,        4 et the Art1010 under ooa-
rideration it             tho duty of tho Stat0 Trearuror
                          is        udo                         to
transfer   proterted  tax08 into appropriate    State  id8      ‘ii
rult   la not brought within tho tlmo and within      the aaanor*
pr0rld0d   by thlb Artlolr. It a taxpayer vore allowed to
await the lart in a rerlor of proterte6      tax wont8        an4
to rile rult r0r tho total of 8uoh payment8 wlthia         alasty
da78 rrom the payment or the lart amouat, lt 18 obrIou8
that the State Troa8urer oould never LcBow, with retonnoe
to any lndlrldual                    payment,     whether    8uit     would ereatually
be brought   within the lnetted time and whether   ru8h pap
rent rhould be trM#?e??ed    ?rol the r lup ensl e
                                                 ooount.
Sneh a treoslng   In the a ur p enr
                                  looouat
                                    e     et protorte
tuer  oarmet by deemed t0 hato been wlthln the oontem-
platlon or latent e? thO Leglalature when thlr Art1010
was     parrod.


                           It 18 the oplaloa
                  Ooarequentl~,                 et thir Dopart-
neet md you uo ?08pOOt?tiiy ldrlred that sultr riled           wider
Art1010 7057, arut bo tiled    within    ainetr day8 Srom the date
or pyleat    or the tax on1088 the’taxpvor      avail8  hlmnelt ot
tho optional   wdo or rplt   prorldo4    br Baotlon 2a of raid
Art1010.
                  TrUJtbg              that    the rorOgo:ng 8atl8?aotorlly          ln8wer8
VOU.?     qUOJt:OJ,            wa    lr o

                                                            Vem     truly   TOW8

                  >-. --                               ATTORRXY     OXXIUUL   09 t%XAS